MEMORANDUM **
Kamlesh Charan, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) order denying his application for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.2003), and we deny.
Substantial evidence supports the IJ’s conclusion that Charan no longer has a well-founded fear of future persecution in Fiji, because the IJ rationally construed the country conditions reports in the record and made an individualized analysis of the effect of the changed conditions on Charan. See id. at 1000-01.
Charan’s remaining contentions lack merit.
Charan’s request that the panel take administrative notice of country conditions in Fiji in 2000 is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.